MFS® ALABAMA MUNICIPAL BOND FUND MFS® NEW YORK MUNICIPAL BOND FUND MFS® ARKANSAS MUNICIPAL BOND FUND MFS® NORTH CAROLINA MUNICIPAL BOND FUND MFS® CALIFORNIA MUNICIPAL BOND FUND MFS® PENNSYLVANIA MUNICIPAL BOND FUND MFS® GEORGIA MUNICIPAL BOND FUND MFS® SOUTH CAROLINA MUNICIPAL BOND FUND MFS® MARYLAND MUNICIPAL BOND FUND MFS® TENNESSEE MUNICIPAL BOND FUND MFS® MASSACHUSETTS MUNICIPAL BOND FUND MFS® VIRGINIA MUNICIPAL BOND FUND MFS® MISSISSIPPI MUNICIPAL BOND FUND MFS® WEST VIRGINIA MUNICIPAL BOND FUND Effective immediately, the following is added after the first sentence under the main heading "Description of Share Classes": Class I shares of the fund are expected to be offered on or about April 1, 2016. 1021025 1MST-SUP-I-022616
